Name: Commission Regulation (EC) No 442/2004 of 10 March 2004 fixing the unit amounts in respect of the production levies in the sugar sector for the 2002/2003 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  production;  EU finance
 Date Published: nan

 Avis juridique important|32004R0442Commission Regulation (EC) No 442/2004 of 10 March 2004 fixing the unit amounts in respect of the production levies in the sugar sector for the 2002/2003 marketing year Official Journal L 072 , 11/03/2004 P. 0051 - 0051Commission Regulation (EC) No 442/2004of 10 March 2004fixing the unit amounts in respect of the production levies in the sugar sector for the 2002/2003 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as last amended by Commission Regulation (EC) No 39/2004(2), and in particular Article 15(8) thereof,Whereas:(1) Article 6 of Commission Regulation (EC) No 314/2002 of 20 February 2002 laying down detailed rules for the application of the quota system in the sugar sector(3), as last amended by Regulation (EC) No 38/2004(4), provides for the fixing before 1 April of the unit amounts to be paid by sugar, isoglucose and inulin syrup producers as advance payments of the production levies for the current marketing year.(2) The estimate of the basic levy gives an amount which is more than 60 % of the maximum indicated in Article 15(3) of Regulation (EC) No 1260/2001 while the estimate of the B levy gives an amount below 60 % of the maximum indicated in Article 15(5) of that Regulation. In accordance with Article 7 of Regulation (EC) No 314/2002, the unit amounts for sugar and inulin syrup should therefore be fixed at 50 % of the maximum amounts concerned, while the unit amount of the advance payments for the B levy should be fixed at 80 % of the estimated B levy for sugar and inulin syrup. The advance payment for isoglucose is fixed at 40 % of the unit amount of the basic production levy estimated for sugar, in accordance with Article 7(3) of that Regulation.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The unit amounts referred to in Article 6(1)(b) of Regulation (EC) No 314/2002 in respect of the 2002/2003 marketing year are hereby fixed as follows:(a) the advance payment on the production levy for A sugar and B sugar shall be EUR 6,32 per tonne of white sugar;(b) the advance payment on the B levy for B sugar shall be EUR 86,50 per tonne of white sugar;(c) the advance payment on the basic production levy for A isoglucose and B isoglucose shall be EUR 5,06 per tonne of dry matter;(d) the advance payment on the basic production levy for A inulin syrup and B inulin syrup shall be EUR 6,32 per tonne of dry matter sugar/isoglucose equivalent;(e) the advance payment on the B levy for B inulin syrup shall be EUR 86,50 per tonne of dry matter sugar/isoglucose equivalent.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 6, 10.1.2004, p. 16.(3) OJ L 50, 21.2.2002, p. 40.(4) OJ L 6, 10.1.2004, p. 13.